NO. 07-00-0290-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  DECEMBER 17, 2001

                          ______________________________


                              ZENON LOPEZ, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 12,373-C; HONORABLE WILLIAM R. SHAVER, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


                            ON ABATEMENT AND REMAND


       Appellant Zenon Lopez was convicted of the offense of indecency with a child and

sentenced to eight years in the Institutional Division of the Department of Criminal Justice,

probated for eight years. Appellant’s notice of appeal was filed on June 13, 2000.
       We previously abated this appeal because we had not received the reporter’s

record or appellant’s brief, and we had been informed by the court reporter that she had

not received a deposit to pay for preparation of the record. The trial court found that

appellant still wished to pursue his appeal, and the appeal was reinstated. By letter dated

August 27, 2001, we were informed by the court reporter that she had received a deposit

for the preparation of the record and requested additional time to prepare it. That request

was granted with the reporter’s record being due on October 23, 2001. By letter dated

October 23, 2001, we were informed that the reporter’s record had been prepared and

would be forwarded when final payment was made. To date, we have not received a

reporter’s record or a brief.


       These events require that we effectuate our responsibility to make whatever order

is appropriate to avoid further delay and to preserve the parties’ rights. Tex. R. App. P.

37.3(a)(2). Accordingly, this appeal is abated and the cause remanded to the 251st District

Court of Randall County, Texas.        Upon remand, the judge of the trial court shall

immediately cause notice to be given and conduct a hearing to determine whether

appellant has abandoned his appeal. If appellant has not abandoned his appeal, the court

shall further determine:


       1. If appellant’s attorney of record continues to represent appellant and will
       diligently pursue his appeal. If not, and appellant is not indigent, what steps
       should be taken to ensure that appellant will promptly retain an attorney who
       will diligently pursue the appeal and that appellant will make the necessary
       arrangements to prosecute his appeal.

       2. If appellant is indigent, whether an attorney should be appointed to
       handle the appeal. If such attorney is appointed, this court should be
       supplied the attorney’s name, address, and State Bar of Texas identification
       number.

       3. If appellant is indigent, what steps are necessary to ensure the prompt
       preparation of a reporter’s record.

       4. If any orders are necessary to ensure the diligent and proper pursuit of
       appellant’s appeal.


       In support of its determinations, the trial court will prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. In addition, the trial court shall cause a transcription of the hearing to be prepared

and included in a reporter’s record. The supplemental clerk’s record and reporter’s record

should be submitted to this court no later than January 15, 2002.


       It is so ordered.


                                                   Per Curiam


Do not publish.